Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently Amended) A controller executing a program for controlling a gas turbine combined cycle system having: a turbine; a compressor; a heat recovery steam boiler; a first fuel gas heater that uses as a heat source a heated water led out of the heat recovery steam boiler to perform heat exchange between the heated water and a fuel gas guided to a combustor; a first valve provided in a line sending the heated water to the first fuel gas heater; a second fuel gas heater using, as a heat source, bleed air from the compressor to perform heat exchange between the bleed air and the fuel gas guided to the combustor; and a second valve provided in a line sending the bleed air to the second fuel gas heater, 
wherein the first fuel gas heater and the second fuel gas heater are connected in series, 
wherein the fuel gas first passes through the first fuel gas heater and then passes through the second fuel gas heater and is then supplied to the combustor, 
wherein the controller executes the program to: 
upon receiving an input of a temperature of the heated water at a time of starting the gas turbine combined cycle system, determine whether the temperature of the heated water is equal to or lower than a first predetermined value; 2Appl. No. 16/033,249KAI-11665 Amendment dated March 1, 2022 Reply to Office Action of December 3, 2021 
when the temperature of the heated water is determined to be equal to or lower than [[a]]the first predetermined value at the time of starting the gas turbine combined cycle system, open the first valve and second valve and use the heated water and the bleed air as [[a]]both heat sources to heat the fuel gas; and 
when the temperature of the heated water is determined to be higher than the first predetermined value at the time of starting the gas turbine combined cycle system, open only the first valve without executing to open the second valve, and use only the heated water as a heat source to heat the fuel gas.  

7. (Currently Amended) A control method for a gas turbine combined cycle system, the method comprising the steps of: 3Appl. No. 16/033,249KAI-11665 Amendment dated March 1, 2022 Reply to Office Action of December 3, 2021 
receiving an input of a temperature of the heated water at a time of starting the gas turbine combined cycle system; 
determining whether the temperature of the heated water is equal to or lower than a first predetermined value; 
when the temperature of the heated water is determined to be equal to or lower than [[a]]the first predetermined value at the time of starting the gas turbine combined cycle system, opening a first valve provided in a line for sending a heated water derived from a heat recovery steam boiler, which is a heat source for a first fuel gas heater that exchanges heat with a fuel gas guided to the combustor, to the first fuel gas heater and a second valve provided in a line for sending a bleed air from a compressor to a second fuel gas heater so as to heat the fuel gas using the bleed air from the compressor and the heated water as both heat sources, the heat sources are supplied to the second fuel gas heater that exchanges heat with the fuel gas to heat the fuel gas when the temperature of the heated water is equal to or lower than a first predetermined value; and 
when the temperature of the heated water is determined to be higher than the first predetermined value at the time of starting the gas turbine combined cycle system, opening only the first valve without opening the second valve, and only the heated water is used as the heat source to heat the fuel gas when the temperature of the heated water is higher than the first predetermined value; 4Appl. No. 16/033,249KAI-11665 Amendment dated March 1, 2022 Reply to Office Action of December 3, 2021 
wherein the first fuel gas heater and the second fuel gas heater are connected in series, and wherein the fuel gas first passes through the first fuel gas heater and then passes through the second fuel gas heater and is then supplied to the combustor.

10. (Currently Amended) A gas turbine combined cycle system comprising: 
a turbine; 
a compressor; 
a heat recovery steam boiler; 
a controller; 
a first fuel gas heater that uses as a heat source a heated water led out of the heat recovery steam boiler to perform heat exchange between the heated water and a fuel gas guided to a combustor; 
a first valve provided in a line sending the heated water to the first fuel gas heater; 5Appl. No. 16/033,249KAI-11665 Amendment dated March 1, 2022 Reply to Office Action of December 3, 2021 
a second fuel gas heater using, as a heat source, bleed air from the compressor to perform heat exchange between the bleed air and the fuel gas guided to the combustor; and 
a second valve provided in a line sending the bleed air to the second fuel gas heater, 
wherein the first fuel gas heater and the second fuel gas heater are connected in series, wherein the fuel gas first passes through the first fuel gas heater and then passes through the second fuel gas heater and is then supplied to the combustor, 
wherein the controller executes a program to: 
upon receiving an input of a temperature of the heated water at a time of starting the gas turbine combined cycle system, determine whether the temperature of the heated water is equal to or lower than a first predetermined value; 
when the temperature of the heated water is determined to be equal to or lower than [[a]]the first predetermined value at the time of starting the gas turbine combined cycle system, open the first valve and second valve and use the heated water and the bleed air as [[a]]both heat sources to heat the fuel gas; and 
when the temperature of the heated water is determined to be higher than the first predetermined value at the time of starting the gas turbine combined cycle system, open only the first valve without executing to open the second valve, and use only the heated water as a heat source to heat the fuel gas.

Allowable Subject Matter
Claims 1-2, 7-8, and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1, 7 and 10, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a controller in a gas turbine combined cycle system comprising, among other features, 
receiving an input of a temperature of the heated water at a time of starting the gas turbine combined cycle system; 
when the temperature of the heated water is determined to be equal to or lower than the first predetermined value, open the first valve and second valve to heat the fuel gas; and 
when the temperature of the heated water is determined to be higher than the first predetermined value, open only the first valve without executing to open the second valve.
ii.	Pang (US 20140165572 A1) teaches a method of heating the fuel using heated water (Fig 1), but fails to teach a controller to receive an input of a temperature of heated water at the time of starting the gas turbine, and in response to the input of temperature, the controller commands the first and second valve to open or close if the heated water temperature is lower or higher than a predetermined value.
iii.	Claims 2, 8, and 11 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741